       Case 1-19-40026-nhl            Doc 41       Filed 07/08/19     Entered 07/08/19 10:40:40



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------
In re:                                                              Chapter 11
1234 Pacific Management LLC,                                        Case No. 1:19-40026-nhl
                                             Debtor.                Hon. Nancy Hershey Lord

-------------------------------------------------------------


   DISCLOSURE STATEMENT TO SECURED CREDITOR 1234
 PACIFIC STREET LENDER LLC’S PLAN OF LIQUIDATION FOR
             1234 PACIFIC MANAGEMENT LLC



   THIS IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN.
   ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE
   STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. THIS
   DISCLOSURE STATEMENT IS BEING SUBMITTED TO THE BANKRUPTCY COURT
   FOR APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT.




                                                      KRISS & FEUERSTEIN LLP
                                                      360 Lexington Avenue, Suite 1200
                                                      New York, NY 10017
                                                      (212) 661-2900
                                                      Jerold C. Feuerstein, Esq.
                                                      Stuart L. Kossar, Esq.

                                                      Attorneys for 1234 Pacific Street Lender LLC



Dated:     New York, New York
           July 8, 2019
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




        Secured creditor, 1234 Pacific Street Lender LLC (the “Secured Creditor” or “Plan
Proponent”) has filed its Plan of Liquidation for 1234 Pacific Management LLC (the “Plan”), with
the United States Bankruptcy Court for the Eastern District of New York (the “Bankruptcy
Court”). This Disclosure Statement for Secured Creditor’s Plan of Liquidation for 1234 Pacific
Management LLC (the “Disclosure Statement”) is being submitted for the approval of the
Bankruptcy Court for use in connection with the Plan filed to sell substantially all of the assets of
the estate of 1234 Pacific Management LLC (the “Debtor”) pursuant to § 1125 of Title 11 of the
United States Code (the “Bankruptcy Code”).

        A copy of the Plan accompanies this Disclosure Statement. A glossary of terms frequently
used in this Disclosure Statement is set forth in Article 1 of the Plan.

        The Secured Creditor believes that Confirmation of the Plan is in the best interests of
all the Debtor’s creditors.

SUMMARY OF THE PLAN

        The Plan provides for the reorganization of the Debtor by liquidating the Debtor’s sole
asset, which is the real property and improvements thereon, commonly known as and located at
1232-1234 Pacific Street, Brooklyn, New York 11218 (Block 1206, Lot 28) (the “Property”), in
order to generate proceeds to pay 100% of all Allowed Claims of the Debtor’s estate in full with
Post-Petition Interest, except claims of creditors held by insiders of the Debtor and/or equity. The
Secured Creditor shall serve as the stalking horse bidder under the Secured Creditor’s Plan.

        The Secured Creditor has communicated with, and intends to engage Richard Maltz of
Maltz Auctions, to market and sell the Property (the “Sale”) in order to obtain its highest and best
price, in accordance with applicable provisions of the Bankruptcy Code. The Sale shall be
conducted following confirmation of the Plan, but subject to certain conditions set forth in detail
herein below and in the Plan. Bidding procedures for the Sale will be set forth by separate motion,
describing marketing efforts and a bidding deadline.

        In the event that the Secured Creditor is the winning bidder at the Sale, the Secured
Creditor, or its nominee, shall take title to the Property free and clear of all liens, claims and
encumbrances pursuant to §§ 363(f) and 1123(a)(5) of the Bankruptcy Code, except that its
election ownership shall be subject to the Mortgage. In addition, although the Secured Creditor
shall be permitted to bid in the amount of its credit, it will have no obligation to do so.

       In the event that the Secured Creditor is not the winning bidder at the Sale, and the overbid
exceeds the amount of Allowed Claims of all creditors (except those of insiders of the Debtor
and/or equity), then all creditors holding Allowed Claims shall receive 100% distribution from
Sale Proceeds. In the event, the Secured Creditor is not the winning bidder at the Sale, and the
winning bid consists of an amount which exceeds the full amount of the Secured Creditor’s
Secured Claim but is less than the amount necessary to pay all Allowed Claims, the Secured
                                                  2
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




Creditor will reduce its entitlement to share in Sale Proceeds by the amount necessary to pay all
Allowed Claims of subordinate creditors (except those of insiders of the Debtor and/or equity) in
full provided that the Secured Creditor’s Secured Claim is not modified and/or adjusted.

        In the event that the Secured Creditor is the winning bidder at the Sale, and the Secured
Creditor’s winning bid does not exceed the Secured Creditor’s Secured Claim (as filed, and
without adjustment), the Secured Creditor, or its nominee, shall take title to the Property free and
clear of all liens, claims and encumbrances, and all creditors holding Allowed Claims (other than
those of insiders of the Debtor and/or equity) shall receive a 100% distribution on account of their
Allowed Claim from Cash to be supplied by the Plan Proponent which shall be paid as soon as
practicable after the Effective Date (the “Cash Contribution”). The Cash Contribution shall be
utilized to pay a distribution to holders of Allowed Claims and holders of Administrative Claims,
fees due to the Office of the UST and Professional Fees in full.

       If the Secured Creditor’s credit bid exceeds the amount of the Secured Creditor’s Secured
Claim, the Secured Creditor shall provide proof of additional cash deposit to the Disbursing Agent
as needed to close over its credit bid. Details regarding the sale shall be more fully set forth in a
sale motion to be filed by the Secured Creditor contemporaneously with this Plan and Disclosure
Statement.

        The table below provides a summary of the classification and treatment of Claims and
Interests under the Plan. The figures set forth in the table below represents the Plan Proponent’s
best estimate of the total amount of Claims and Interests filed or scheduled in this Case. These
estimates have been developed by the Plan Proponent based on its own research, documents
provided by counsel to the New York State Department of Finance, the Court’s Claims Register
and certain other documents of public record. Although the Plan Proponent believes that the
amounts of the Claims set forth below are substantially correct, there can be no assurance that
Claims and Interests will be allowed by the Bankruptcy Court in the amounts set forth below:




                                                 3
       Case 1-19-40026-nhl            Doc 41       Filed 07/08/19         Entered 07/08/19 10:40:40




    Class                                              Treatment of             Estimated Amount of
                         Claim/Interest
                                                       Claim/Interest        Allowed Claims or Interests1

     N/A                Bankruptcy Fees                      NA                          $74,500.002

       1             Priority/Admin Claims               Unimpaired                      $47,968.713
       2               Secured Creditor’s                Unimpaired                    $7,726,206.094
                         Secured Claim

       3             Other Secured Claims                Unimpaired                     $968,614.635

       4           General Unsecured Claims              Unimpaired                      $91,282.066

       5                 Equity Interests                Unimpaired                          $0.00

         Accordingly, in the event that the Secured Creditor’s Secured Claim is not reduced and/or
compromised, and the Secured Creditor is the winning bidder at the Sale, the Secured Creditor is
prepared to either reduce its entitlement to a distribution on account of Sale Proceeds by the sum
of $1,089,672.00. Alternatively, in the event that the Secured Creditor is not the winning bidder,
it is prepared to either reduce its entitlement to share in Sale Proceed and/ or simply advance Cash
in the sum of $1,089,672.00 as soon as practicable after the Effective Date.

        In furtherance of the Plan, the Secured Creditor has agreed to provide Cash necessary to
fund distributions under the Plan as follows: (1) payment to governmental units in the full amount
of their Allowed Secured Claims for real estate taxes and water and sewer use charges; (2)
payment to the Secured Creditor in the full amount of its Secured Claim; (3) payment in full
amounts due to other Secured Creditors (4) payment in full to amounts due to and claims of (a) the
Office of the United States Trustee (b) Holders of Priority Claims (c) Allowed Administrative
Creditors; and (d) Holders of Unsecured Claims.


1
  The amounts set forth in this schedule are not and should not be deemed admissions by the Secured Creditor as to
the validity or amount of any claim and Secured Creditor reserves all rights to object to any claim in this case.
2
   Through the anticipated Effective Date of September 30, 2019, this sum contemplates four (4) quarterly
disbursements at $650,00, along with a 1% disbursement of $71,500.00 to be paid on the sale of the Property.
3
  Through the anticipated Effective Date of September 30, 2019, and inclusive of $25,000.00 of (i) Debtor’s counsel’s
legal fees and (ii) outstanding priority taxes owed by the Debtor from 1/1/2005 through 12/31/2018.
4
  Through the anticipated Effective Date of September 30, 2019, exclusive of any post-petition legal fees, costs and
advances.
5
  Through the anticipated Effective Date of September 30, 2019 and including the claims of Gloria Malcolm
($852,118.41), Orlaine Edwards ($50,000.00) and outstanding Water and Sewer Charges ($38,182.71) with interest.
6
  Through the anticipated Effective Date of September 30, 2019, 2019 with interest at 4%.
                                                         4
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




CONFIRMATION OF THE PLAN

        Pursuant to § 1128 of the Bankruptcy Code, the Bankruptcy Court has scheduled a
combined hearing to consider approval of this Disclosure Statement and Confirmation of the Plan,
on ________________, 2019 at _______ p.m., Eastern Standard Time, in the United States
Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East,
Brooklyn, New York, Courtroom 3577. The Bankruptcy Court has directed that objections, if
any, to the Approval of the Disclosure Statement or Confirmation of the Plan be filed and served
on or before _________ at __:00 p.m. EST.

       At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of § 1129(a) of the Bankruptcy Code have been satisfied, in which event the
Bankruptcy Court will enter an order confirming the Plan. The Plan Proponent intends to seek
Confirmation of the Plan at the Confirmation Hearing. The Plan Proponent believes that the
Plan satisfies all applicable requirements of § 1129(a) of the Bankruptcy Code. Confirmation
makes the Plan binding upon the Debtor, its Interest Holders, all Creditors, and other parties
regardless of whether they have objected to the Plan. Since no classes of claims are impaired under
the Plan, all classes of claims are deemed to have accepted the Plan.

        As of the Effective Date, all holders of Claims or Interests will be precluded from asserting
any Claim against the Plan Proponent, the Debtor, or the Debtor’s assets or Property or other
interests in the Debtor based on any transaction or other activity of any kind that occurred before
the Confirmation Date except as otherwise provided in the Plan.

NO VOTING – SUMMARY

     THE PLAN PROVIDES FOR PAYMENT IN FULL TO EACH CLASS OF
CREDITORS. AS EACH CLASS OF CLAIMS IS UNIMPAIRED, HOLDERS OF
CLAIMS ARE NOT BEING SOLICITED, ARE NOT ENTITLED TO VOTE TO
ACCEPT OR REJECT THE PLAN AND ARE DEEMED TO HAVE ACCEPTED THE
PLAN.

    THIS DISCLOSURE STATEMENT HAS BEEN PREPARED BY PLAN
PROPONENT. THE STATEMENTS AND OPINIONS SET FORTH HEREIN IS
THOSE OF PLAN PROPONENT, AND NO OTHER PARTY HAS ANY
RESPONSIBILITY WITH RESPECT THERETO.

     THE PLAN HAS NOT BEEN APPROVED OR DISAPPROVED BY ANY
BANKRUPTCY COURT, THE SECURITIES AND EXCHANGE COMMISSION OR
ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION
PASSED UPON THE FAIRNESS OR MERITS OF THE PLAN OR UPON THE
                                                 5
         Case 1-19-40026-nhl            Doc 41      Filed 07/08/19          Entered 07/08/19 10:40:40




ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

NOTICE TO HOLDERS OF CLAIMS AND INTERESTS

        This Disclosure Statement is being furnished by the Plan Proponent to the Debtor’s known
creditors pursuant to § 1125(b) of the Bankruptcy Code. The Plan has been filed with the
Bankruptcy Court and is incorporated herein by reference. Parties in interest may view the Plan
on the internet at http://www.nyeb.uscourts.gov.7

       The purpose of this Disclosure Statement is to enable you, as a Creditor to make an
informed decision in exercising your right to consider whether to object to the Plan.

        The historical information concerning the Debtor has been prepared using certain filings
made with the Bankruptcy Court. The estimates of Claims and Interests set forth herein may vary
from the final amounts of Claims or Interests allowed by the Bankruptcy Court. However, the Plan
provides for the allowance of the Secured Creditor’s Secured Claim ($7,726,206.09) in full as
secured by the Property.

       Notwithstanding any provision of the Plan to the contrary, definitions and descriptions
contained herein respecting pre-Petition documents, agreements, or claims are provided solely for
the purpose of identification and classification thereof and do not constitute an admission by the
Plan Proponent of the existence, validity, allowance, or amount of any such claim, document or
agreement. The Plan Proponent expressly reserves the right to challenge the existence, validity,
allowance, or amount of any such claim, document or agreement.

        This Disclosure Statement contains a summary of certain provisions of the Plan and the
transactions contemplated thereunder, as well as descriptions of certain other related documents.

        While the Plan Proponent believes that these summaries are fair and accurate, such
summaries are qualified to the extent that they do not set forth the entire text of such documents.
Reference is made to the Plan and the documents referred to herein and therein for a complete
statement of the terms and provisions thereof. In the event of any inconsistency between the terms
of the Plan and this Disclosure Statement, the terms of the Plan shall be controlling. In reviewing
the Plan and this Disclosure Statement, the reader should give special attention to “RISK
FACTORS.” No statements or information concerning the Debtor or its assets, results of business
operations or financial condition are authorized by the Plan Proponent, other than as set forth in
this Disclosure Statement, its exhibit(s) and the Plan.



7
    A password is necessary for access to view documents on the Internet.
                                                          6
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




        The statements contained in this Disclosure Statement are made as of the date hereof unless
another time is specified herein. The delivery of this Disclosure Statement shall not create, under
any circumstances, an implication that there has been no change in the facts set forth herein since
the date hereof.

        This Disclosure Statement is intended for the sole use of Creditors and Interest Holders to
be informed about the Plan. Each holder of a Claim or Interest should review this Disclosure
Statement, its exhibit(s) and the Plan. Holders of Claims or Interests are urged to consult with
their own legal and financial advisors.

        While no solicitations of votes to accept or reject the Plan are being made, no
solicitation of votes to accept or reject the Plan may be made except pursuant to this Disclosure
Statement and § 1125 of the Bankruptcy Code. No Person has been authorized to use or
promulgate any information concerning the Debtor or its business or the Plan, other than the
information contained in this Disclosure Statement and the exhibits hereto. You should not
rely on any information relating to the Debtor or its business or the Plan other than that
contained in this Disclosure Statement and the exhibits hereto.

                                          BACKGROUND
THE DEBTOR

       The Debtor’s business consists of the ownership and operation of the Property, and the
Debtor is a New York Limited Liability Company having an address of 744 Coney Island Avenue,
Brooklyn, New York 11218.

        As explained more fully below, the Property consists of twelve (12) one-bedroom
residential apartment units and twenty-four (24) two-bedroom residential apartment units
(collectively, the “Units”) which generate substantially all of the Debtor’s income, and on which
Properties, no substantial business is being conducted by the Debtor other than the business of
operating the Properties and activities incidental thereto. Although the Plan Proponent believes
that a majority of the units at the Property are subject to rent regulation such as the New York City
Rent Stabilization Code, it makes no representations as to same. Upon information and belief, the
Debtor’s members manage the Property and the Debtor remains a debtor in possession for the
duration of this matter.

THE SECURED CREDITOR &THE LOAN

        On or about June 2, 2014, Signature Bank (“Signature”), made a loan to the Debtor, in the
original principal sum of $4,000,000.00 (the “Loan”). The Loan was evidenced by a Restated Note
(the “Note”) dated June 2, 2014, which was executed by the Debtor, through Mendy Lowy
(“Lowy”) as Manager of the Debtor.


                                                 7
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




       To secure repayment of the indebtedness evidenced by the Note, on or about June 2, 2014,
the Debtor further executed and delivered to Signature, a First Mortgage, Consolidation,
Extension, Modification and Security Agreement (the “Mortgage”), which encumbered the
Property in the principal sum of $4,000,000.00. The duly executed Mortgage was recorded with
the Office of the City Register of the City of New York, Kings County (the “City Register”) on
June 12, 2014 under CRFN 2014000201863.

       Additionally, in connection with the Loan, Debtor also executed an Assignment of Leases
and Rents (“ALR”), in favor of Signature, pursuant to which all rents and/or other proceeds
generate at the Properties became the Signature’s cash collateral which was recorded with the City
Register on June 12, 2014 in CRFN 2014000201864.

       On or about December 22, 2015, the Note, Mortgage, and all other documents evidencing
the Loan were assigned by Signature to the Secured Creditor pursuant to that certain Assignment
of Mortgage (the “Assignment”), which was recorded with the City Register on February 21, 2019
under CRFN 2019000059240.

        Additionally, in connection with the Assignment, Signature also executed an Assignment
of Assignment of Leases and Rents (“ALR”), in favor of the Secured Creditor, pursuant to which
all rents and/or other proceeds generate at the Property became the Secured Creditor’s cash
collateral.

THE DEBTOR’S DEFAULT UNDER THE TERMS OF THE LOAN

        As discussed in detail herein below, the Debtor defaulted under the express terms of the
Loan Documents for each of the following reasons. First, the Debtor intentionally misrepresented
who its equity interest holders were and the terms of its Operating Agreement in order to induce
Signature to make the Loan. Next, the Debtor permitted two (2) judgment creditors to remain
against the Property for an extended period in violations of the Loan Documents.

Material Misrepresentation with Respect to Ownership

        Section 2.01(b) and (e) of the Mortgage expressly provides in pertinent part, that it
shall be an Event of Default if:

       (b) any warranty, representation or certification made by Mortgagor or Guarantor
       herein with the Loan shall be materially false at the time it was made.

       (e) if default shall be made in the due observance or performance of any covenant
       or agreement on the part of Mortgagor or Guarantor hereunder or in the Note, or in
       any other documents executed or delivered by the Mortgagor in connection with
       the Debtor.

                                                 8
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




       In order to induce Signature to tender Loan proceeds, the Debtor provided an operating
agreement which indicated that Mendy Lowy (“Lowy”) was the 100% equity interest owner of the
Debtor. Notwithstanding, the Debtor’s Petition and Schedules were executed by Isaac Schwartz
(“Schwartz”), as managing member of Debtor. In addition, in connection with the schedules and
statements submitted by the Debtor along with the Petition, and an Operating Agreement provided
by the Debtor in connection with the Debtor’s § 341 Meeting, the Debtor was actually always
owned 50% by Lowy and 50% Schwartz. Moreover, the Operating Agreement provided by the
Debtor in connection with the Debtor’s § 341 Meeting contained different material terms than the
operating agreement given to Signature. Thus, the Debtor materially misrepresented who its
owners were and the terms of the Operating Agreement, constituting a default under the Loan
Documents as of June 2, 2014 and thereafter.

Judgment Default

       Pursuant to Section 2.01(n) of the Mortgage, “if any judgment for $50,000.00 or more shall
be rendered against Mortgagor or any Guarantor which shall not be discharged or bonded pending
appeal within thirty (30) days from and after the date of entry thereof….”

       Here, it is undisputed that there two (2) separate judgments against Debtor exist against the
Property as follows:

   1) Judgment entered March 6, 2017, in favor of Orlaine Edwards entered in Kings County
      Supreme Court against Debtor for $50,000.00 docketed March 6, 2017 under Control
      Number 003599191-01.

   2) Judgment entered January 17, 2018, in favor of Gloria Malcolm entered in Kings County
      Supreme Court against Debtor for $830,015.00 docketed January 17, 2018 under Control
      Number 003709488-01.

       As such, Debtor defaulted under the terms of the Loan as of March 6, 2017.

PRE-PETITION LITIGATIONS INVOLVING THE DEBTOR:

        The Debtor’s involvement in in multiple litigations is believed to have precipitated the
instant Chapter 11 filing. A brief analysis of the known litigations involving the Debtor as
summarized below as follows.

Schwartz’s Criminal Indictment

      On or about September 14, 2018, Schwartz was arrested and later indicted by the Queens
County District Attorney in the criminal action presently pending New York State Supreme Court,
County of Queens, styled The People of the State of New York v. Ludwig Paz, et al (Indictment
No. 1690-2018) (the “Indictment”). Upon information and belief, the Indictment alleges that
                                                 9
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




Schwartz violated Public Law 460.20-1A Enterprise Corruption, Public Law 105.05-1, Conspiracy
in the Fifth Degree, by renting the organization locations for brothels out of real property he either
directly or indirectly owned, and assisting in the construction and set up of new locations. Upon
information and belief, Schwartz and Lowy are partners in at least forty-one (41) unrelated parcels
of multifamily real property in Brooklyn.

The Gloria Malcom Litigation

        On February 6, 2015, Gloria Malcolm (“Malcolm”) filed a personal injury action in New
York State Supreme Court, Kings County (the “State Court”) styled Gloria Malcolm v. 1234
Pacific Management, LLC (Index No. 1484/2015) (the “Malcolm Action”). In that action, on or
about on January 17, 2018, Malcolm was awarded a Judgment against Debtor in the sum of
$830,015.00 (the “Malcolm Judgment”). On June 14, 2018, Debtor filed an application to vacate
the Malcolm Judgment which was denied by decision entered on August 7, 2018. Thereafter,
Malcolm sought post-judgment discovery, but upon information and belief, Malcolm failed and
refused to comply. On November 26, 2018, Malcolm filed an application by order to show cause
seeking to hold Debtor in contempt of court for failing to comply with post-judgment discovery.
A hearing was scheduled on January 3, 2019 to determine the Debtor’s punishment for failing to
comply with Malcolm’s discovery demands. Notwithstanding, and in an apparent attempt to avoid
receiving its punishment, the Debtor filed its instant petition for Chapter 11 relief on January 2,
2019, one day prior to the January 3, 2019 hearing, staying the Malcolm Action.

The Orlaine Edwards Litigation

         On April 17, 2012, Orlaine Edwards (“Edwards”) filed an action in New York State
Supreme Court, Kings County (the “State Court”) styled Orlaine Edwards v. 1234 Pacific
Management, LLC (Index No. 8077/2012) (the “Edwards Action”). In the Edwards Action, a
settlement agreement was reached whereby Debtor was to pay $50,000.00 to Edwards pursuant to
a Release of all Claims and Stipulation of Discontinuance, both dated January 23, 2017. Upon
information and belief, the Debtor failed to make the $50,000.00 payment, and as a result,
judgment was entered against Debtor in the sum of $50,000.00 on March 6, 2017 (the “Edwards
Judgment”). Edwards proceeded to conduct post-judgment enforcement actions including
execution efforts by the New York City Marshal. On December 21, 2018, Debtor filed an
application by order to show cause seeking, inter alia: (i) a temporary restraining order enjoining
Edwards from soliciting Debtor’s tenants that rent payments be made payable to her and engaging
in actions which would interfere, harass or disrupt the Debtor’s tenants, and (ii) a set off against
the Edwards Judgment. A hearing was scheduled on January 4, 2019. However, the Debtor’s
filing for relief in this matter on January 2, 2019, stayed the Edwards Action.

THE PROPERTY

       Upon information and belief, the Property consists of a 36 unit apartment building. It is
impossible to determine based upon the monthly operating reports (“MORs”) filed by the Debtor,
                                                 10
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




how rents are allocated between each of the apartment units at the Properties. Secured Creditor
believes the value of the Property as of the Petition Date to be $7,500,000.00.

THE DEBTOR’S BANKRUPTCY FILING

       On January 3, 2019 (the “Petition Date”), the Debtor filed a petition (the “Petition”) for
Chapter 11 bankruptcy relief before this Court under Case No. 1:19-40026-nhl, which was
executed by Isaac Schwartz, as Managing Member of the Debtor.

              SIGNIFICANT POST-PETITION EVENTS IN THIS CHAPTER 11 CASE

THE PETITION AND SCHEDULES

        In its Petition and Schedules, the Debtor identifies three (3) Secured Creditors. The
Debtor’s secured creditors consist of; Gloria Malcom with an estimated claim of $852,118.41,
Orlaine Edwards with an estimated claim of $50,000.00 and Signature Bank (Secured Creditor’s
assignor) with an estimated claim of $3,641,564.78. The Debtor’s schedules further provide that
other than the Debtor has thirteen unsecured claims which total $89,692.59, the largest general
unsecured claims in the amount of $75,869.54 (to Millenium Elevator). To date, other than the
Secured Creditor, no creditors have filed proofs of claims in this matter other than Consolidated
Edison (“ConEd”) ($194.41 – general unsecured), and the Internal Revenue Service (“IRS”)
($6,702.04 – general unsecured), Gloria Malcolm ($852,118.41 – secured), New York State
Department of Finance ($21,566.54 – priority), and NYC Water Board ($38,182.71 - Secured).
Orlaine Edwards has also filed a Proof of Claim ($34,271.44 – secured), albeit incorrectly on the
docket and not the claims register.

        At the § 341 Meeting of Creditors, Schwartz appeared and advised, inter alia, that he and
Lowy were each half owners of all of the equity of the Debtor, by virtue of their initial and equal
capital contribution to the Debtor upon its formation. Schwartz further advised that he and Lowy
decided that the Debtor should seek Chapter 11 relief amidst Schwartz’s criminal investigations in
order to settle debts which the Debtor owed to its judgment creditors.

RETENTION OF DEBTOR’S COUNSEL

        On January 30, 2019, The Yitzhak Law Group, Esq. (“Debtor’s Counsel”) filed an
application to become retained as counsel to the Debtor (the “Retention Application”). On June
February 20, 2019, Debtor’s counsel amended the Retention Application and on Supplemental
Affirmation to her Retention Application to disclose that she received a pre-petition retainer from
a party other than the Debtor, which was applied in part and held in part prior to the Petition Date.
Notwithstanding, on June 7, 2019, a Consent to Change Attorney [ECF No. 37] was filed on the
Court’s docket, indicating that Goldberg Weprin Finkel Goldstein LLP (“GWFG”) would be
substituted for the Yitzhak Law Group, and on June 14, 2019, filed an application to become
retained as counsel to the Debtor. On June 17, 2019 [ECF No. 38] this Court signed an Order
                                               11
      Case 1-19-40026-nhl         Doc 41     Filed 07/08/19      Entered 07/08/19 10:40:40




authorizing GWFG as substituted counsel for the Debtor.

OPERATING REPORTS

        As of the date hereof, the Debtor has only filed monthly operating reports (each an “MOR”
and collectively, the “MOR’s”) for the months of January 2019 and February 2019. No MOR has
yet been filed for the months of March, April , May 2019, and June 2019. The MOR’s suggest
that the Debtor has been generating monthly revenue but appears to be either breaking even or
operating at a net loss each month.

BAR DATE

        In accordance with the requirements of § 521 of the Bankruptcy Code and Bankruptcy Rule
1007, the Debtor filed its Schedules of assets and liabilities, including schedules of all of its known
creditors and the amounts and priorities of the Claims the Debtor believes are owed to such
creditors. On April 15, 2019, the Bankruptcy Court entered an Order (the “Bar Date Order”) [ECF
No. 32] fixing July 2, 2019 as the last date for filing any and all claims (including governmental
claims) in this matter (the "Bar Date”). The Bar Date Order provides that creditors of the Debtor
shall be provided with at least thirty-five (35) days’ notice of the Bar Date.

        If neither the Plan Proponent nor the Debtor file an objection to a properly filed proof of
claim on or before ten (10) days from Confirmation, then such Claim will be deemed Allowed and
will be entitled to treatment as an Allowed Claim. At this time, the Plan Proponent intends on
objecting to any claim which has been scheduled in the Petition, but for which no prima facie proof
of claim has been filed which exceeds $10,000.00, or which appears that it could be the claim of
an insider, yet not disclosed as such.

THE EXPIRATION OF THE EXCLUSIVE PERIOD

       The Debtor’s exclusive right to file a plan of reorganization in this Case expired on May
3, 2019, and no application to extend such time period has been filed by the Debtor prior thereto.

NO OTHER APPLICATIONS

       No other applications have been filed in this case. The Debtor continues to remain in
custody, possession and control of the Properties as a debtor-in-possession. There is a status
conference scheduled for July 18, 2019 at 11:30 a.m.




                                                  12
      Case 1-19-40026-nhl         Doc 41     Filed 07/08/19      Entered 07/08/19 10:40:40




                                     SUMMARY OF THE PLAN

       The following summary of the terms of the Plan is qualified in its entirety by reference to
the provisions of the Plan, a copy of which accompanies this Disclosure Statement and which is
incorporated herein by reference.

       The Secured Creditor submits that the treatment of Creditors under the Plan is more
favorable than the treatment Creditors would receive if the Chapter 11 Case were converted to a
Chapter 7. Therefore, the Secured Creditor submits that the Plan is in the best interests of the
Creditors and the Secured Creditor recommends acceptance of the Plan by holders of Claims in all
Classes.

THE PROPOSED SALE

        The Plan provides for the reorganization of the Debtor by liquidating the Debtor’s sole
asset, which is the Property, in order to generate proceeds to pay 100% of all Allowed Claims of
the Debtor’s estate in full with Post-Petition Interest, except claims of creditors held by insiders of
the Debtor and/or equity. The Secured Creditor shall serve as the stalking horse bidder under the
Secured Creditor’s Plan.

        The Secured Creditor intends sell the Property in order to obtain its highest and best price,
in accordance with applicable provisions of the Bankruptcy Code. The Sale shall be conducted
following confirmation of the Plan, but subject to certain conditions set forth in detail herein below
and in the Plan. Bidding procedures for the Sale will be set forth by separate motion, describing
marketing efforts and a bidding deadline.

        In the event that the Secured Creditor is the winning bidder at the Sale, the Secured
Creditor, or its nominee, shall take title to the Property free and clear of all liens, claims and
encumbrances pursuant to §§ 363(f) and 1123(a)(5) of the Bankruptcy Code, except that its
election ownership shall be subject to the Mortgage. In addition, although the Secured Creditor
shall be permitted to bid in the amount of its credit, it will have no obligation to do so.

        In the event that the Secured Creditor is not the winning bidder at the Sale, and the overbid
exceeds the amount of Allowed Claims of all creditors (except those of insiders of the Debtor
and/or equity), then all creditors holding Allowed Claims shall receive 100% distribution from
Sale Proceeds. In the event, the Secured Creditor is not the winning bidder at the Sale, and the
winning bid consists of an amount which exceeds the full amount of the Secured Creditor’s
Secured Claim but is less than the amount necessary to pay all Allowed Claims, the Secured
Creditor will reduce its entitlement to share in Sale Proceeds by the amount necessary to pay all
Allowed Claims of subordinate creditors (except those of insiders of the Debtor and/or equity) in
full provided that the Secured Creditor’s Secured Claim is not modified and/or adjusted.


                                                  13
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




        In the event that the Secured Creditor is the winning bidder at the Sale, and the Secured
Creditor’s winning bid does not exceed the Secured Creditor’s Secured Claim (as filed, and
without adjustment), the Secured Creditor, or its nominee, shall take title to the Property free and
clear of all liens, claims and encumbrances, and all creditors holding Allowed Claims (other than
those of insiders of the Debtor and/or equity) shall receive a 100% distribution on account of their
Allowed Claim from a Cash Contribution to be supplied by the Plan Proponent. The Cash
Contribution shall be utilized to pay a distribution to holders of Allowed Claims and holders of
Administrative Claims, fees due to the Office of the UST and Professional Fees in full.

       If the Secured Creditor’s credit bid exceeds the amount of the Secured Creditor’s Secured
Claim, the Secured Creditor shall provide proof of additional cash deposit to the Disbursing Agent
as needed to close over its credit bid. Details regarding the sale shall be more fully set forth in a
sale motion to be filed by the Secured Creditor contemporaneously with this Plan and Disclosure
Statement.

        The closing of the Sale will take place as soon as practicable after entry of the Confirmation
Order, but only after the closing of any objections to the Secured Creditor’s Secured Claim have
been resolved. In addition, upon completion of the Sale, Kriss & Feuerstein LLP, the Plan
Proponent’s Disbursing Agent, shall be authorized to execute any and all documents necessary to
effectuate the conveyance of the Property in accordance with the terms of the Plan, including
without limitation, Bargain and Sale Deeds with Covenants, a Bills of Sale and all required transfer
tax returns and ACRIS documents. Upon the Sale, the Debtor (to the extent the Debtor is in
possession of same shall turn over all leases and security deposits to the Plan Proponent or its
designee for the Property. Furthermore, on the Effective Date, the Debtor will provide the Plan
Proponent, or its nominee, with an assignment and assumption of all leases at the Property and the
right to collect any and all rent arrears from such tenants.

Classification of Claims and Interests

        Classification of claims is governed, in part, by §§ 1122 and 1123(a) of the Bankruptcy
Code. 11 U.S.C. § 1123(a) requires that a plan designate classes of claims, requires that the plan
specify the treatment of any impaired class of claims, and requires that the plan provide the same
treatment for each claim of a particular class, unless the holder of a claim receiving less favorable
treatment consents to such treatment. 11 U.S.C. § 1123(a)(1), (3) and (4). 11 U.S.C. § 1122(a) of
the Bankruptcy Code provides, subject to an exception for administrative convenience, that “a plan
may place a claim or interest in a particular class only if such claim or interest is substantially
similar to the other claims or interests of such class.”

        Article 3 of the Plan classifies the various Claims against and Interests in the Debtor into
Six (6) classes of Claims and one (1) class of Interests:



                                                 14
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




               Class 1   -    Priority/Admin Claims
               Class 2   -    Secured Creditor’s Secured Claim
               Class 3   -    Other Secured Claims
               Class 4   -    General Unsecured Claims
               Class 5   -    Equity Interests Holders

        Since no classes of claims are impaired under the Plan, holders of all classes of claims and
claimholders are conclusively deemed to have accepted the Plan pursuant to § 1126(f) of the
Bankruptcy Code and no voting or balloting will be conducted under the Plan. As set forth in
Article 2 of the Plan, pursuant to § 1123(a)(1) of the Bankruptcy Code, certain Administrative
Claims against the Debtor have not been classified. See “SUMMARY OF THE PLAN --
Treatment of Non-Classified Claims.”

               Class 1 – Priority/Admin Claims. Class 1 consists of all Allowed and/or Priority
Claims, including a Claim for Debtor’s Counsel’s legal fees and outstanding taxes owed by the
Debtor to New York State Department of Taxation and Finance for unpaid and outstanding income
and/or corporate taxes allegedly owed by the Debtor. See “SUMMARY OF THE PLAN --
Treatment of Non-Classified Claims.” As of the date hereof, the only known priority claim is a
claim filed by Department of Finance (Claim No. 5) for outstanding priority taxes owed by the
Debtor from 1/1/2005 through 12/31/2018, and $25,000.00 for the Debtor’s counsel’s legal fees.

               Class 2 – Secured Creditor’s Secured Claim. Class 2 consists of the Secured
Creditor’s Secured Claim in the amount of $7,726,206.00.

                Class 3 – Other Secured Claims. Class 3 consists of Gloria Malcolm’s Allowed
Secured Claim against the Property, which as of the Petition Date existed in the amount of
$852,118.41, (ii) Orlaine Edwards Allowed Secured Claim with a scheduled claim of $50,000.00
and (iii) water and sewer charges in the sum of $38,182.71 for a total of $940,301.12.

              Class 4 – General Unsecured Claims. Class 4 consists of General Unsecured
Claims, which have been scheduled in the Debtor’s petition and schedules, or upon which proofs
of claims have been filed in the Court’s Claims Register. General Unsecured Claims presently
amount to a total of $88,613.80. A complete list of all known general unsecured claims is as
follows:

                                    Creditor                       Claim amount

                 Millennium Elevator                              $75,869.54
                 Pacific Management Inc                           $8,178.74
                 Corner Hardware                                  $2,021.81
                 Kings County Exterminators                       $1,139.79
                 SDL Appliance Repair Service                     $626.03
                 AAA Appliances                                   $348.40
                                                15
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




                 Lead Investigation                                $300.00
                 Metro Elevator Inspection Services LLC            $295.00
                 Advanced Reglazing                                $234.08
                 Linda Strauss Esq                                 $220.00
                 Gleaned Law Firm LLP                              $195.00
                 M&M Glass                                         $174.20
                 NYC Fire Department                               $90.00
                 Consolidated Edison (Claim 1-1)                   $197.41
                 Capital One Bank (USA), N.A. (claim 4-1)          $200.50

               Class 5 – Equity Interests. Class 5 consists of all Equity Interests in the Debtor.

TREATMENT OF CLAIMS AND INTERESTS CLASSIFIED UNDER THE PLAN

       Articles 4 and 5 of the Plan provide for the treatment of Claims classified in Article 3 of
the Plan as follows:

               Class 1 – Priority Claims. Subject to the provisions of Article 7 of the Plan, with
respect to Disputed Claims, in satisfaction, release and discharge of their Claims, a holder of the
Class 1 Claims shall receive cash in the full amount of its Claim from either Sale Proceeds and/or
Cash, either on the Effective Date, or as soon thereafter as practicable.

                Class 2 – Secured Creditor’s Secured Claim. In full satisfaction, release and
discharge of the Secured Creditor’s Secured Claim, the Secured Creditor may either (i) obtain fee
title to the Property free and clear of all liens, claims and encumbrances by virtue of its purchase
of the Property through a combination of credit bidding its Allowed Claim and paying into the
Cash Contribution. On the Effective Date, the Secured Creditor’s Secured Claim is estimated to
be $7,726,206.09 as of the anticipated September 30, 2019 Effective Date, which claim may be
adjusted to include any and all post-petition charges, penalties, attorney’s fees, accrued interest,
protective advances and all other sums that the Secured Creditor is entitled to pursuant to the Note
and Mortgage incurred after the Petition Date. In the event that the Secured Creditor becomes the
Successful Purchaser, it may be required to pay a certain Cash Contribution at the closing of the
Sale of the Property, which amount shall be deposited in escrow with the Disbursing Agent no
later than seven (7) days prior to the auction Sale. At the closing, the Property shall be conveyed
to the Secured Creditor or the Successful Purchaser, or their nominee, subject only to the Secured
Creditor’s existing Mortgage of record if the Secured Creditor so elects in its sole discretion.
Alternatively, in the event that the Secured Creditor is outbid at the Sale, it shall receive payment
from Sale Proceeds on the Effective Date or as soon thereafter as may be practicable.

              Class 3 – Other Secured Claims. Subject to the provisions of Article 7 of the
Plan, with respect to Disputed Claims, in satisfaction, release and discharge of their Claims,
the holders of the Class 3 Claims shall receive cash in the full amount of their Claims from
Sale Proceeds. The Class 3 Secured Claim of Orlaine Edwards shall be fixed at $50,000.00
                                             16
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




(through September 30, 2019) plus post-petition interest at a rate of 4%. The Class 3 Secured Claim
of Gloria Malcolm shall be fixed at $852,118.41 (through September 30, 2019) plus post-petition
interest at a rate of 4%.

              Class 4 – General Unsecured Claims. Subject to the provisions of Article 7 of
the Plan with respect to Disputed Claims, in full satisfaction, release and discharge of all
Allowed Unsecured Claims (excluding deficiency claims), on the Effective Date, each holder
of an Allowed Unsecured Claim shall receive cash in the full amount of its Allowed Unsecured
Claim from the Sale Proceeds with interest at 4%. It is estimated that on the Effective Date, the
Unsecured Creditors’ Claims shall total no more than $91,282,06 with interest.

                Class 5 – Equity Interests. Equity Interests shall not receive a distribution under
the Plan, unless surplus proceeds exist, if any, after payment to all allowed classified and
unclassified claims against the Debtor’s Estate. Interests of Equity shall not be extinguished, and
the Debtor shall remain responsible for either managing or winding down its own affairs.. While
Equity Interests may be impaired, they are not entitled to vote.

TREATMENT OF NON-CLASSIFIED CLAIMS

        Pursuant to § 1123(a)(1) of the Bankruptcy Code, the Plan does not classify Administrative
Claims entitled to priority treatment under § 507(a)(2) of the Bankruptcy Code or Claims of
Governmental Units entitled to priority pursuant to § 507(a)(8) of the Bankruptcy Code. Article
2 of the Plan provides for the manner of treatment of such non-classified Claims.

        Administrative Claims. Administrative Claims are the costs and expenses of
administration of this Case, allowable under § 503(b) of the Bankruptcy Code, other than
Bankruptcy Fees. Administrative Claims include Claims for the provision of goods and service to
the Debtor after the Petition Date, the liabilities incurred in the ordinary course of the Debtor’s
business (other than claims of governmental units for taxes or interest or penalties related to such
taxes) after the Petition Date, Claims of professionals, such as attorneys, brokers, appraisers, and
accountants, retained pursuant to an order of the Bankruptcy Court, for compensation and
reimbursement of expenses under § 330 of the Bankruptcy Code, and tax claims for the period
from the Petition Date to the Effective Date of the Plan.

       Each holder of an Allowed Administrative Claim shall receive cash in the full amount of
its Administrative Claim. It is estimated that the Administrative Claims total not more than
$25,000.00, which consists of the Debtor’s counsel’s professional fees.

        Each Administrative Claim, shall be paid by the Disbursing Agent in Cash in full on (i) the
later of the Effective Date, the date payment of such Claim is due under the terms thereof or
applicable law, or three business days after such Claim becomes an Administrative Claim, or (ii)
as may be otherwise mutually agreed in writing between the Disbursing Agent and the holder of
such Claim, provided, however, that any Allowed Administrative Claim incurred by the Debtor in
                                                17
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




the ordinary course of its business shall be paid in full in accordance with the terms and conditions
of the particular transaction giving rise to such Allowed Administrative Claim and any agreements
relating thereto.

       Article 2 of the Plan sets a final date for the filing of Administrative Claims against the
Debtor. The Administrative Bar Date is the first Business Day that is ten (10) days after
Confirmation.

        Bankruptcy Fees. All fees and charges assessed against the Debtor of its Estate under §
1930 of title 28 of the United States Code and any applicable interest thereon shall be paid by the
Disbursing Agent in Cash in full as required by statute, and until the closing, conversion or
dismissal of this case, whichever is earlier. The Disbursing Agent shall continue to be responsible
for the payment of any such fees and charges. It is estimated that Bankruptcy Fees and charges
will be approximately $74,500.00, or such greater sum as necessary to satisfy the Office of the
United States Trustee.

         Professional Fees. 11 U.S.C. § 330 of the Bankruptcy Code sets the standard for the
determination by the Bankruptcy Court of the appropriateness of fees to be awarded to
Professionals retained by the Debtor in a case under the Bankruptcy Code. In general, bankruptcy
legal services are entitled to command the same competency of counsel as other cases. “In that
light, the policy of this section is to compensate attorneys and other professionals serving in a case
under title 11 at the same rate as the attorney or other professional would be compensated for
performing comparable service other than in a case under title 11.” 124 Cong. Rec. H11091 (Daily
ed. Sept. 28, 1978).

       Reasonable compensation due to the Debtor’s retained professionals pursuant to § 330 of
the Bankruptcy Code, as determined by the Bankruptcy Court, shall be payable in full and in Cash
on the Effective Date unless otherwise agreed to in writing between the holder of such claim and
the Debtor and approved by the Bankruptcy Court. After speaking with the Debtor’s counsel, it is
estimated that the Debtor’s professional’s compensation should not exceed $25,000.00.

DISPUTED CLAIMS

        Article 7 of the Plan contains a mechanism for resolving disputes concerning the amount
of certain Claims asserted against the Debtor by any Entity. The Secured Creditor has every
intention of litigating with the large and unexplained unsecured claims listed by the Debtor in its
Petition and Schedules, but upon which no proof of claim has been filed, before the Bankruptcy
Court.

        Time to Object. Unless otherwise ordered by the Bankruptcy Court, objections any party
in in interest may object to the allowance of any Claim filed with the Bankruptcy Court in whole
or in part by serving and filing an objection to such Claim no later than ten (10) days after
Confirmation; provided, however, that the Disbursing Agent or the Disbursing Agent may file and
                                                 18
      Case 1-19-40026-nhl         Doc 41     Filed 07/08/19      Entered 07/08/19 10:40:40




serve any objection to any Claim at any time, but in no event after the later to occur of (i) thirty
(30) days after the Effective Date or (ii) thirty (30) days after the date Proof of such Claim or a
request for payment of such claim is filed. Until the earlier of (i) the filing of an objection to a
Proof of Claim or (ii) the last date to file objections to Claims as established by the Plan or by
Final Order, Claims shall be deemed to be Disputed in their entirety if, (x) the amount specified in
a Proof of Claim exceeds the amount of any corresponding Claim listed in the Schedules; (y) any
corresponding Claim listed in the Schedules has been scheduled as disputed, contingent or
unliquidated; or (z) no corresponding Claim has been listed in the Schedules.

DISTRIBUTIONS UNDER THE PLAN

        Article 7 contains provisions governing the making of Distributions on account of Claims
and Interests. In general, any payments, distributions or other performance to be made pursuant
to the Plan on account of any Allowed Claim or Allowed Interest shall be deemed to be timely
made if made on or within fifteen (15) days following the later of (i) the Effective Date, or (ii) the
expiration of any applicable objection deadline with respect to such Claim or Interest, or (iii) such
other time provided in the Plan. All Cash payments to be made pursuant to the Plan shall be made
by check drawn on a domestic bank.

        Disbursing Agent. In the event that the Secured Creditor is the Successful Bidder at the
Sale, then and only then, will Kriss & Feuerstein LLP act as the Disbursing Agent, in order to
make Distributions under the Plan for all claims against the Debtor’s Estate. The Disbursing Agent
shall not be compensated for services rendered under the Plan and shall not be required to secure
a bond. The Disbursing Agent shall not incur any liability, other than for gross negligence, willful
misconduct, criminal conduct, or for any claim for liability pursuant to 28 U.S.C. § 959 in
connection with carrying out its duties under the Plan, which liability shall be expressly limited to
the period commencing from the date of the Disbursing Agent’s receipt of the Cash Contribution
and ending on the date that all disbursements contemplated by the Plan have been distributed.

         In the event that the Secured Creditor is not the Successful Bidder under the Plan, the
auctioneer retained in the Sale Motion to be filed by the Secured Creditor shall act as Disbursing
Agent, and in connection therewith, will be responsible for collecting all sale proceeds and paying
all distributions pursuant to the Plan. In the event that the Secured Creditor is not the Successful
Bidder at the Sale, a commission will be due the Disbursing Agent pursuant to the terms and
conditions set forth in the Sale Motion, to be filed by the Secured Creditor.

        Distributions shall be made: (1) at the addresses set forth on the Proofs of Claim or Proofs
of Interests filed by such holders; (2) at the addresses set forth in any written notices of address
changes delivered to the Disbursing Agent after the date of any related Proof of Claim or Proof of
Interest; or (3) at the address reflected in the Schedules if no Proof of Claim or Proof of Interest is
filed and the Disbursing Agent has not received a written notice of a change of address. If the
Distribution to the holder of any Claim or Interest is returned to the Disbursing Agent as

                                                  19
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




undeliverable, no further Distribution shall be made to such holder unless and until the Disbursing
Agent is notified in writing of such holder’s then current address.

UNCLAIMED DISTRIBUTIONS

        Any Cash or other property to be distributed under the Plan shall revert to the Disbursing
Agent and such creditor shall forfeit its right to receive any Distribution(s) under this Plan if such
Distribution is not claimed by the Entity entitled thereto before the later of (i) 90 days after the
Effective Date or (ii) 90 days after an Order allowing the Claim of that Entity becomes a Final
Order or are otherwise Allowed. Any such forfeited sums shall then be retained by the Plan
Proponent.

DISTRIBUTIONS WITH RESPECT TO DISPUTED CLAIMS

       During the pendency of any objection to any Claim, no Distribution under the Plan will be
made to the holder of such Claim. However, there will be set aside and reserved on behalf of such
disputed Claim such cash or property as the holder thereof would be entitled to receive in the event
such Claim was an Allowed Claim on the date of such Distribution. The Debtor may seek an order
of the Bankruptcy Court estimating or limiting the amount of Cash or property that must be
deposited in respect of any such Disputed Claims. Cash held in reserve for Disputed Claims will
be held in trust for the benefit of the holders of such Claims.

        Within 15 days after the entry of a Final Order resolving an objection to a Disputed Claim,
the Disbursing Agent shall distribute all Cash or other property, including any interest, dividends
or proceeds thereof, to which a holder is then entitled with respect to any formerly Disputed Claim
that has become an Allowed Claim. To the extent practicable, the Disbursing Agent shall hold
such cash in a segregated account in accordance with § 345 of the Bankruptcy Code, and may
invest any cash or other property segregated on account of a Disputed Claim, Disputed Interest,
undeliverable distribution, or any proceeds thereof; however, the Disbursing Agent shall be under
no obligation to so invest such Cash or proceeds and shall have no liability to any party for any
investment made or any omission to invest such Cash, other property or proceeds.

SURRENDER OF INSTRUMENTS

        No Creditor that holds a note or other instrument of the Debtor evidencing such Creditor’s
Claim may receive any distribution with respect to such Claim or Interest unless and until the note
or other instrument evidencing such Claim is surrendered pursuant to the provisions of the Plan.
In the event an instrument evidencing a claim has been lost, stolen or mutilated, the Disbursing
Agent may request reasonable affidavits and indemnification by a financially responsible party
before making any distribution(s) to such Creditor.



                                                 20
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




COMPLIANCE WITH TAX REQUIREMENTS

        In connection with the Plan, the Debtor shall not be relieved of, and shall comply with all
withholding and reporting requirements imposed by federal, state and local taxing authorities, and
distributions under the Plan shall be subject to such withholding and reporting requirements.

EFFECTIVE DATE

      The Effective Date of the Plan is defined as the Closing Date of the sale of the Property or
such earlier date as may be designated by the Disbursing Agent after any objection to the Secured
Creditor’s Secured Claim has been resolved.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       Effective on and as of the Effective Date, all Executory Contracts and Unexpired Leases to
which the Debtor is a party shall be deemed rejected in accordance with § 365 of the Bankruptcy
Code, EXCEPT those pertaining to leases between the Debtor and tenants at the Property. The
Plan Proponent does not believe that there are any executory contracts and unexpired leases which
would be subject to rejection since all leases are believed to be between the Debtor and tenants at
the Property. For the avoidance of doubt, only residential leases between the Debtor and tenants
at the Property shall remain in full force and effect subject to their terms. In addition, on the
Effective Date, the Disbursing Agent may provide the Plan Proponent, or its nominee, with an
assignment and assumption of all residential leases at the Property and the right to collect any and
all rent arrears from existing tenants.

        Rejection Claims. Allowed Claims arising from the rejection of any Executory Contract
or Unexpired Lease of the Debtor pursuant to the Plan shall be treated as Unsecured Claims. A
Proof of Claim with respect to any Unsecured Claim for damages arising from the rejection of an
Executory Contract or Unexpired Lease pursuant to the Plan must be filed with the Bankruptcy
Court and served so that it is received by the Disbursing Agent within 15 days after the later of (i)
the date of entry of a Final Order approving such rejection (unless such Final Order expressly
provides a Bar Date with respect to such Claim, in which event no Proof of Claim with respect to
such Claim shall be deemed timely unless it is filed with the Bankruptcy Court and served in the
manner provided in such Final Order), or (ii) the date the Plan is Confirmed. Any such Claim not
timely filed and served shall be forever barred from assertion and may not be enforced against
either the Debtor, the Plan Proponent (or its nominee), their successors or their respective Property.

TRANSFER OF THE PROPERTY

        Except as otherwise provided in the Plan, on the Effective Date all of the assets and
Property of the Debtor’s Estate shall vest in the Plan Proponent, or its nominee, free and clear of
all Liens, Claims and encumbrances and the Debtor shall cooperate with the execution of any and
all documents needed to facilitate the transfer of the Property. On the Effective Date, any and all
                                                 21
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




Liens, Claims and encumbrances that have not been expressly preserved under the Plan shall be
deemed extinguished as of such date. Furthermore, on the Effective Date or as soon as practicable
thereafter, all rent arrears, leases, insurance claims and proceeds thereof to which the Debtor was
entitled, shall be assigned by the Disbursing Agent to the Plan Proponent and/or its nominee.

FUNDING

       The Plan will be funded by monies made available from the Sale of the Property;
however, plan proponent shall advance certain monies to the Disbursing Agent (which monies
shall be held in escrow until Plan Proponent is authorized and/or directed to disburse such
sums), which shall be deemed to be allowed administrative expenses, which are required to
effectuate the sale of the Property.

       The Disbursing Agent shall take all necessary steps and perform all acts to consummate
the terms and conditions for the Plan, and the Debtor shall not interfere with the Disbursing
Agent in the performance of its duties. The Confirmation Order shall contain appropriate
provisions consistent with § 1142 of the Bankruptcy Code, directing the Debtor and any other
necessary party to execute or deliver or to join in the extension or delivery of any instrument
required to affect the Plan or to perform any act necessary to consummate the Plan.

       Except as set forth elsewhere in the Plan, all payments required to be made under the
Plan shall be made by the Disbursing Agent for disbursement in accordance with the terms of
the Plan.

PRESERVATION OF RIGHTS OF ACTION

        The Debtor shall retain, and in accordance with its determination of the best interest of the
estate, may enforce any claims, rights and causes of action (i) arising under §§ 544 through 550 of
the Bankruptcy Code or (ii) belonging to the Debtor as of the Petition Date, or the Estate, and
arising under any provision of state or federal law, or any theory of statutory or common law or
equity.

POST-CONFIRMATION OPERATING REPORTS AND UNITED STATES TRUSTEE’S FEES

        The Debtor’s duty to prepare and file post-confirmation monthly operating reports shall
continue until the closing of this case by means of a final decree, dismissal or conversion of this
case, whichever is earlier. Within 10 days of the Effective Date or as soon as practicable thereafter,
the Disbursing agent shall file a closing report detailing all disbursements made at the closing on
the Property. All outstanding quarterly fees and any applicable interest due thereon payable to the
Office of the United States Trustee shall be paid by the Disbursing Agent until entry of a final
decree, conversion or dismissal, whichever is earlier.


                                                 22
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




TRANSFER TAXES

        Pursuant to § 1146(a) of the Bankruptcy Code, the initial issuance, transfer, or exchange
of any security and the making or delivery of any instrument of transfer in connection with or in
furtherance of the Plan (including any instrument executed in furtherance of the transactions
contemplated by the Plan including but not limited to the sale of the Property to the Plan
Proponent) shall be exempt and shall not be subject to tax under any law imposing a Transfer Tax,
mortgage recording tax or similar tax as set forth in the Plan. In connection therewith, the Plan
Proponent shall have the protections afforded under the “good faith” purchaser provisions of §
363(m) of the Bankruptcy Code and all stay provisions under Bankruptcy Rule 6004(h) or
elsewhere will be waived.

REVOCATION OF THE PLAN

        The Plan may be altered, amended, modified or withdrawn by the Plan Proponent at any
time before Substantial Consummation of the Plan, as provided in §§ 1101(2)(A) and 1127 of the
Bankruptcy Code and Bankruptcy Rule 3019. § 1127 of the Bankruptcy Code authorizes the
proponent of a plan of reorganization to modify such plan at any time prior to confirmation of the
plan so long as the plan, as modified, continues to meet certain technical requirements of §§ 1122
and 1123 of the Bankruptcy Code with respect to the classification of Claims and Interests and the
contents of a plan. Prior to Confirmation, if a Plan Proponent files a modification to the Plan,
pursuant to § 1127(a) “the plan as modified becomes the plan.” No order of the Court is required
to modify the Plan under the terms of § 1127(a); however, the proponent of a modification to a
plan must comply with § 1125 of the Bankruptcy Code with respect to the plan as modified.

        Secured Creditor may revoke or withdraw the Plan at any time prior to Substantial
Consummation of the Plan. If the Plan Proponent revokes or withdraws the Plan, or if no
Confirmation Order is entered, the Plan shall be null and void, and nothing contained in the Plan
shall constitute a waiver or release of any Claims by or against, or any Interest in the Debtor in
any further proceedings involving the Debtor.

RETENTION OF JURISDICTION

      The Plan contains detailed provisions providing for the retention of jurisdiction by the
Bankruptcy Court over the Case for the purposes of, inter alia, determining all disputes relating to
Claims or Interests and other issues presented by or arising under the interpretation,
implementation or enforcement of the Plan.

RISK FACTORS

      Plan payments are to be made from the Sale proceeds which will come primarily from the
Cash Contribution. There can be no assurance that the sale of the Property will occur.

                                                23
      Case 1-19-40026-nhl        Doc 41      Filed 07/08/19     Entered 07/08/19 10:40:40




                               CONFIRMATION OF THE PLAN

        All Distributions to holders of Allowed Claims are contingent on the Plan being confirmed
by this Court. Otherwise, the Debtor is not obligated to make the payments required hereunder.

CONFIRMATION HEARING

       The Bankruptcy Code requires that the Bankruptcy Court, after notice, hold a hearing to
consider confirmation of the Plan. The Confirmation Hearing is scheduled to commence on
____________, 2019 at 10:00 a.m. in the United States Bankruptcy Court, 271-C Cadman
Plaza East, Brooklyn, New York. The Confirmation Hearing may be adjourned from time to
time by the Bankruptcy Court without further notice except for an announcement made at the
Confirmation Hearing.

        The Bankruptcy Court has directed that objections, if any, to confirmation of the Plan
be filed and served on or before ___________________ at 5:00 p.m. Objections must be served
upon (i) Counsel to the Debtor: Goldberg Weprin Finkel Goldstein LLP, 1501 Broadway, 22nd
Floor, New York, New York 10036, Attn: J Ted Donovan, Esq., (ii) Counsel to the Plan Proponent,
Kriss & Feuerstein LLP., 360 Lexington Avenue, Suite 1200, New York, New York, New York
10017 – Attn: Jerold C. Feuerstein, Esq., (iii) The United States Trustee, U.S. Federal Office
Building, 201 Varick Street, Suite 1006, New York, New York 10014-9449 and be filed
electronically in accordance with the Court’s ECF procedures.

REQUIREMENTS FOR CONFIRMATION

         At the Confirmation Hearing, the Bankruptcy Court will determine whether the
requirements of § 1129 of the Bankruptcy Code have been satisfied, in which event the Bankruptcy
Court will enter an order confirming the Plan. These requirements include determinations by the
Bankruptcy Court that: (i) the Plan has classified Claims and Interests in a permissible manner, (ii)
the contents of the Plan comply with various technical requirements of the Bankruptcy Code, (iii)
the Plan Proponent has proposed the Plan in good faith, (iv) the Plan Proponent has made
disclosures concerning the Plan that are adequate and include information concerning all payments
made or promised in connection with the Plan and the Case, (v) the Plan is in the “best interests”
of all Creditors and Interest Holders; and (vi) the Plan is feasible. The Plan Proponent believes
that all of these conditions have been or will be met prior to the Confirmation Hearing.

       Best Interest Test. The so-called "best interest” test requires that each impaired Creditor
and impaired Interest Holder either (a) accepts the Plan or (b) receives or retains under the Plan
property of a value, as of the Effective Date of the Plan, that is not less than the value such entity
would receive or retain if the Debtor was to be liquidated under chapter 7 of the Bankruptcy Code.

       To determine what the holders in each Class of Claims or Interest would receive if the
Debtor were liquidated under Chapter 7, the Bankruptcy Court must determine the dollar amount
                                                 24
      Case 1-19-40026-nhl        Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40




that would be generated from the liquidation of the Debtor’s assets in a chapter 7 liquidation case.
The amount that would be available for satisfaction of Allowed Claims against and Allowed
Interests in the Debtor would consist of the proceeds resulting from the disposition of the Debtor’s
assets, augmented by the cash held by the Debtor. Such amount would be reduced by the amount
of any Claim or Claims secured by the Debtor’s assets, the costs and expenses of the liquidation,
and such additional Administrative Claims and Priority Claims that may result from the
termination of the Debtor’ business. Such value is then juxtaposed against the amount creditors
are receiving under the Plan to determine if the value each impaired creditor is receiving is the
same or more than such creditor would receive from a Chapter 7 liquidation on the Confirmation
Date.

        The costs of liquidation under Chapter 7 would become Administrative Claims with the
highest priority against the proceeds of liquidation. Such costs would include the fees payable to
a Chapter 7 trustee, as well as those which might be payable to attorneys, financial advisors,
appraisers, accountants and other professionals that such trustee may engage to assist in the
liquidation. In addition, Chapter 7 costs would include any liabilities incurred or assumed pursuant
to the transactions necessary to effectuate the liquidation. Moreover, claims entitled to
administrative priority may arise by reason of any breach or rejection of any executory contracts
entered into by the Debtor during the pendency of the Case in chapter 11.

        After satisfying Administrative Claims arising in the course of the chapter 7 liquidation,
the proceeds of the liquidation would then be payable to satisfy any unpaid expenses incurred
during the time this Case was pending under chapter 11, including compensation for attorneys,
financial advisors, appraisers, accountants and other professionals retained by the Debtor.

        Liquidation Analysis. The Plan Proponent has concluded that the Plan provides to each
Creditor and Interest Holder a recovery with a present value which equals the distribution that
such person would receive if the Debtor were to be liquidated under Chapter 7 of the Bankruptcy
Code. The Plan provides for the Debtor’s reorganization, the payment of all of the Debtor’s
outstanding secured indebtedness, and 100% plus interest to holders of all other Allowed Claims.
Since Creditors would not be entitled to receive more than 100% plus interest in a Chapter 7
liquidation, § 1129(a)(7) of the Bankruptcy Code is satisfied.

       Feasibility. For the Plan to be confirmed, it must be demonstrated that consummation of
the Plan is not likely to be followed by the liquidation or the need for further financial
reorganization of the Debtor. This Plan calls for the sale of the Debtor’s Property to the Plan
Proponent. Thus, the Plan meets the feasibility requirements of the Bankruptcy Code as long as
the Plan Proponent deposits the Cash Contribution in Escrow prior to the Confirmation Hearing.




                                                25
      Case 1-19-40026-nhl      Doc 41     Filed 07/08/19    Entered 07/08/19 10:40:40




                                     EFFECT OF CONFIRMATION

LIMITATION OF LIABILITY

        11 U.S.C. § 1125(e) of the Bankruptcy Code, commonly referred to as the "safe
harbor,” protects persons acting in good faith, from civil claims arising in connection with
solicitations of acceptances of plans of reorganization or participating in the offer, issuance,
sale or purchase of a security under the Plan. Pursuant to § 1125(e), as set forth in Article 8
of the Plan, neither the Plan Proponent or its nominee, nor any of their respective officers,
directors, members, general partner, managers or employees (acting in such capacity), nor
any professional person employed by any of them shall have or incur any liability to any
entity for any action taken or omitted to be taken in connection with or related to the
formulation, preparation, dissemination, Confirmation or consummation of the Plan, the
Disclosure Statement or any other action taken or omitted to be taken in connection with the
Plan except in the case of fraud, gross negligence, willful misconduct, malpractice, breach of
fiduciary duty, criminal conduct, unauthorized use of confidential information that causes
damages, or ultra vires acts. Nothing contained herein shall limit the liability of the Debtor’s
professionals pursuant to Rule 1.8(h)(1) of the New York State Rules of Professional
Conduct. From and after the Effective Date, a copy of the Confirmation Order and the Plan
shall constitute, and may be submitted as, a complete defense to any claim or liability
released to the extent provided by Article 8 of the Plan.

INJUNCTION

       Except (a) as otherwise provided in the Plan; or (b) as otherwise provided under
the Confirmation Order entered by the Bankruptcy Court, the entry of the Confirmation
Order shall forever stay, restrain and permanently enjoin with respect to any claim or
interest held as of the Effective Date: (y) the commencement or continuation of any
action, the employment of process, or any act to collect, enforce, attach, recover or offset
from the Property or property of the Estate that has been, or is to be, distributed under
the Plan, and (z) the creation, perfection or enforcement of any lien or encumbrance
against the Property or any property of the Estate that has been, or is to be transferred
or distributed under the Plan.

        Except as otherwise provided in the Confirmation Order, the entry of the
Confirmation Order shall constitute an injunction against the commencement or
continuation of any action, the employment of process, or any act, to collect, recover or
offset, from the Debtor, Plan Proponent or from the Property or property of the Estate,
any claim, obligation or debt that was held by any person or entity as of the Effective
Date except pursuant to the terms of the Plan.



                                              26
      Case 1-19-40026-nhl       Doc 41     Filed 07/08/19    Entered 07/08/19 10:40:40




RELEASE

       Except as otherwise provided in the Plan, upon the Effective Date, in consideration
of the Cash and other property to be distributed to or on behalf of the holders of Claims
and Interests under the Plan, the Plan shall be deemed to resolve all disputes and
constitute a settlement and release, between and among the Debtor, on the one hand, and
each Creditor and Interest Holder, on the other, from any claim or liability, whether
legal, equitable, contractual, secured, unsecured, liquidated, unliquidated, disputed,
undisputed, matured, unmatured, fixed or contingent, known or unknown, that the
Debtor, its Creditors or Interest Holders ever had or now have through the Effective
Date in connection with their Claim or Interest (including, without limitation, any claims
the Debtor may assert on its own behalf or on behalf of Creditors or Interest Holders
pursuant to §§ 510 and 542 through 553 of the Bankruptcy Code, any claims Creditors
or Interest Holders may have asserted derivatively on behalf of the Debtor absent
bankruptcy, any claims based on the conduct of the Debtor’s business affairs prior or
subsequent to the commencement of the Case or any claims based on the negotiation,
submission and confirmation of the Plan), provided however that nothing in the Plan or
the Confirmation Order shall effect a release of any claim for any debt owed to the United
States Government arising under the Internal Revenue Code; any state, city or
municipality arising under any state, city or municipal tax code; any environmental laws
or any criminal laws of the United States or any state, city or municipality. Nothing in
the Confirmation Order or the Plan shall enjoin the United States or any state or local
authority from bringing any claim, suit, action or other proceedings against the Released
Entities for any claim, suit or action arising under the Internal Revenue Code, any state,
city or municipal tax code, the environmental laws or any criminal laws of the United
States or any state, city or municipality. Nothing in the Confirmation Order or the Plan
shall exculpate any party from any liability to the United States Government or any of
its agencies or any state, city or municipality arising under the Internal Revenue Code,
any state, city or municipal tax code, the environmental laws or any criminal laws of the
United States or any state, city or municipality.

                                 ALTERNATIVES TO THE PLAN

        If the Plan is not confirmed by the Bankruptcy Court the alternatives may include (a)
liquidation of the Debtor under chapter 7 of the Bankruptcy Code or (b) the formulation,
promulgation and confirmation or an alternative plan of reorganization involving a sale to a
different purchaser; or (c) the dismissal of the Debtor’s case.

       The Plan Proponent believes that the Plan provides a recovery to all Creditors and Interest
Holders equal to or greater than would be obtainable in chapter 7 liquidation or foreclosure sale
and believes that the Plan enables Creditors to realize the most value under the circumstances.

                                               27
      Case 1-19-40026-nhl         Doc 41     Filed 07/08/19      Entered 07/08/19 10:40:40




        The Plan Proponent reserves their right to file an amended plan and/or disclosure statement.

                        CERTAIN FEDERAL INCOME TAX CONSEQUENCES

        The following summary of certain U.S. Federal income tax consequences is for
informational purposes only and is not a substitute for careful tax planning and advice based upon
the particular circumstances pertaining to each holder of an Allowed Claim. Each holder of an
Allowed Claim is urged to consult his own tax advisors. This summary does not cover all potential
U.S. federal income tax consequences that could possible arise under the Plan and does not address
the Plan’s U.S. federal income tax consequences for any holder of an Allowed Claim that is a
partnership (or other pass-through entity) or otherwise subject to special tax rules.

        The Plan Proponent have not requested any ruling from the Internal Revenue Service or
any other taxing authority with respect to such matters nor will the Plan Proponent, with respect
to the federal income tax consequences of the Plan, obtain any opinion of counsel. Consequently,
there can be no assurance that the treatment set forth in the following discussion will be accepted
by the IRS. The Plan Proponent offers no statements or opinions that are to be relied upon by the
creditors as to the treatment of creditors’ claims under the Plan. Matters not discussed in this
Disclosure Statement may affect the tax consequences of the Plan on any particular holder of a
Claim or Equity Interest

        This summary is based upon the laws in effect on the date of this Disclosure Statement and
existing judicial and administrative interpretations thereof, all of which are subject to change,
possibly with retroactive effect. Holders of Allowed Claims should consult their own tax advisors
as to the Plan’s specific federal, state, local and foreign income and other tax consequences.

        The tax consequences to Creditors and Interest Holders will differ and will depend on
factors specific to each Creditor or Interest Holder, including but not limited to: (i) whether the
Claim or Interest (or portion thereof) constitutes a claim for principal or interest; (ii) the origin of
the Claim or Interest; (iii) the type of consideration received by the Creditor or Interest Holder in
exchange for the Claim or Interest; (iv) whether the Creditor or Interest Holder is a United States
person or foreign person for tax purposes; (v) whether the Creditor or Interest Holder reports
income on the accrual or cash basis method; (vi) whether the Creditor or Interest Holder has taken
a bad debt deduction or otherwise recognized loss with respect to a Claim or Interest.

     THERE ARE MANY FACTORS WHICH WILL DETERMINE THE TAX
CONSEQUENCES TO EACH CREDITOR OR INTEREST HOLDER. FURTHERMORE,
THE TAX CONSEQUENCES OF THE PLAN ARE COMPLEX, AND IN SOME CASES,
UNCERTAIN. THEREFORE, IT IS IMPORTANT THAT EACH CREDITOR OR
INTEREST HOLDER OBTAIN HIS, HER OR ITS OWN TAX ADVICE REGARDING
THE TAX CONSEQUENCES TO SUCH CREDITOR OR INTEREST HOLDER AS A
RESULT OF THE PLAN.

                                                  28
      Case 1-19-40026-nhl       Doc 41     Filed 07/08/19     Entered 07/08/19 10:40:40



     THE DISCUSSION HEREIN IS NOT INTENDED OR WRITTEN TO BE USED,
AND CANNOT BE USED, BY ANY CREDITOR OR INTEREST HOLDER FOR THE
PURPOSE OF AVOIDING TAX PENALTIES THAT MAY BE IMPOSED ON A TAX
PAYER. THE DISCUSSION HEREIN WAS WRITTEN TO SUPPORT THE
TRANSACTIONS DESCRIBED IN THIS DISCLOSURE STATEMENT. EACH
CREDITOR OR INTEREST HOLDER SHOULD SEEK ADVICE BASED UPON THE
CREDITOR’S OR INTEREST HOLDER’S PARTICULAR CIRCUMSTANCES FROM
AN INDEPENDENT TAX ADVISOR.

                                  ADDITIONAL INFORMATION

        Requests for information and additional copies of this Disclosure Statement and the other
materials delivered together herewith and all deliveries, correspondence and questions, as the case
may be, relating to the Plan should be directed to (i) Counsel to the Debtor: Goldberg Weprin
Finkel Goldstein LLP, 1501 Broadway, 22nd Floor, New York, New York 10036, Attn: J Ted
Donovan, Esq., (ii) Counsel to the Plan Proponent, Kriss & Feuerstein LLP., 360 Lexington
Avenue, Suite 1200, New York, New York, New York 10017 – Attn: Jerold C. Feuerstein, Esq.,
(iii) The United States Trustee, U.S. Federal Office Building, 201 Varick Street, Suite 1006, New
York, New York 10014-9449 and be filed electronically in accordance with the Court’s ECF
procedures. Documents submitted in these cases are on file in the Office of the Clerk of the United
States Bankruptcy Court, Eastern District of New York, 271-C Cadman Plaza, Brooklyn, New
York 11201, and are available for public inspection Monday through Friday, between the hours of
9:00 a.m. and 5:00 p.m.

                                          CONCLUSION

       The Plan Proponent believes that confirmation of the Plan is in the best interests of all
Creditors.

Dated: New York, New York
       July 8, 2019

                                                  KRISS & FEUERSTEIN LLP
                                                  360 Lexington Avenue, Suite 1200
                                                  New York, NY 10017
                                                  (212) 661-2900

                                             By: s/ Jerold C. Feuerstein
                                                 Jerold C. Feuerstein, Esq.
                                                 Stuart L. Kossar, Esq.

                                                  Attorneys for 1234 Pacific Street Lender LLC

                                                  1234 PACIFIC STREET LENDER LLC

                                             By: s/_David Aviram
                                                Manager
